MEMORANDUM DECISION.
The employer, Irving Tanning Company, appeals from the pro forma judgment of the Superior Court (Somerset County) entered on a decision of the Workers’ Compensation Commission denying the employer’s petition for review of incapacity.
In response to the employer’s request for findings of fact and conclusions of law, pursuant to 39 M.R.S.A. § 99, the Commission found that the worker had regained some limited work capacity but had “made a good faith work search” which “demonstrated that there is no stable job market in [the worker’s] community for persons with his limitations and that major employers are not likely to risk hiring him with his back condition.” The Commission concluded that the employee “although partially disabled is entitled to compensation for total disability.”
We affirm the judgment because the Commissioner’s factual findings are supported by competent evidence in the record and its conclusions of law are consistent with the legal principles we recently set forth in Ibbitson v. Sheridan Corp., Me., 422 A.2d 1005 (1980).
The entry is:
Pro forma judgment affirmed.
It is further ordered that the employer pay to the employee an allowance of $550.00 for his counsel fees, plus his reasonable out-of-pocket expenses for this appeal.
All concurring.